DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 11-16 are objected to because of the following informalities:  
	Claim 11 lines 11-12 appears to have some language that was added accidentally in the amendment. The examiner finds that the phrase “grooming tool assembly of claim 11,” may have been copied and pasted or introduced inadvertently.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton, US 2015/0034504 in view of Edwards, US 2012/0291208.
	Regarding claim 11, Clayton discloses the claimed invention including a sex toy (120), a grooming tool body (100) including a handle having a first handle-end, a second handle-end, and a handle-body therebetween (104, ends and body shown in Figures 1-2B), the handle-body including a hidden compartment therein (Figure 2B), the hidden compartment configured to discretely house the sex toy (Abstract, Figure 2B; object 120), and at least one grooming tool head removably connected to the handle (102, Figure 2; tool head is a flashlight, torch, cellular phone, radio, or portable electronic device, paragraph 0012 or alternatively a tooth brush, paragraph 0017) via attachment means (at 106, paragraph 0028), the at least one grooming tool head including a first head-end and a second head-end (Figure 1), the at least one grooming tool head being selectively detachable from the handle via the attachment means (at 106, see paragraph 0017), the grooming tool head includes a hairbrush (a tooth brush, paragraph 0017, capable of use as a hair brush). Regarding claim 12, the second handle-end is substantially open and defines an opening (at 108, see Figures and paragraphs 0028 and 0035). Regarding claim 13, the second handle-end includes a first-handle thread (108, paragraph 0028). Regarding claim 14, the sex toy (120) is configured for insertion into the hidden compartment via the opening of the second handle-end and configured to seal the opening of the second handle-end when the sex toy is housed within the hidden compartment (paragraph 0035 and see Figure 2B, configured to seal the opening when assembled with cap 124). Regarding claim 15, the second toy-end of the sex toy includes a toy-thread (threads located on 124), the toy-thread is configured to mate with the first handle-thread to selectively remove and replace the sex toy within the hidden compartment (paragraph 0035), the toy-thread is configured to mate with the first handle-thread to attach the sex toy to the second handle-end and place the sex toy in a ready-for-use position (last sentence of paragraph 0035). Regarding claim 16, the attachment means includes the second head-end including a first head-thread (at 106, paragraph 0028), the first handle-end including a second handle-thread configured to mate with the first head-thread (also at 106, paragraph 0028; see also Figure 2B). Regarding claim 18, Clayton discloses the claimed invention including a sex toy (120), a grooming tool body (100) including a handle having a handle-body having a hidden compartment therein (104, Figure 2B), the hidden compartment configured to discretely house the sex toy (Abstract, Figure 2B; object 120), the handle further including a first handle-end, a second handle-end, the second handle-end being substantially open and defining an opening (at 108, see Figures and paragraphs 0028 and 0035), the second handle-end includes a first-handle thread (108, paragraph 0028), and at least one grooming tool head removably connected to the handle (102, Figure 2; tool head is a flashlight, torch, cellular phone, radio, or portable electronic device, paragraph 0012 or alternatively a tooth brush, paragraph 0017) via attachment means (at 106, paragraph 0028), the at least one grooming tool head being selectively detachable from the handle via the attachment means (at 106, see paragraph 0017), the at least one grooming tool head including a first head-end and a second head-end (Figure 1), the sex toy (120) includes a first toy-end and a second toy-end (ends of 120, see Figures), wherein the sex toy (120) is configured for insertion into the hidden compartment via the opening of the second handle-end and configured to seal the opening of the second handle-end when the sex toy is housed within the hidden compartment (paragraph 0035 and see Figure 2B, configured to seal the opening when assembled with cap 124), the second toy-end of the sex toy includes a toy-thread (threads located on 124), the toy-thread is configured to mate with the first handle-thread to selectively remove and replace the sex toy within the hidden compartment (paragraph 0035), the toy-thread is configured to mate with the first handle-thread to attach the sex toy to the second handle-end and place the sex toy in a ready-for-use position (last sentence of paragraph 0035). Regarding claim 19, the attachment means includes the second head-end including a first head-thread (at 106, paragraph 0028), the first handle-end including a second handle-thread configured to mate with the first head-thread (also at 106, paragraph 0028; see also Figure 2B). 
	Clayton does not disclose at least two hair grooming tool heads. Clayton lists numerous tool heads including a grooming tool head in the form of a toothbrush (paragraph 0017) or alternatively a flashlight, torch, cellular phone, radio, or portable electronic device (paragraph 0012). It is noted that a toothbrush is capable of grooming a user’s hair (see also MPEP 2141.1(a) section IV).
	Edwards, like Clayton, teaches a grooming tool body having at least two hair grooming heads (20, lint brush is capable of grooming hair, also plural hairbrushes; paragraph 0009) or alternatively flashlights (paragraph 0009) having a handle with a hidden compartment therein (interior of 7, formed by halves 15 and 16) to discretely house a sex toy (10; Figure 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly including at least one hair grooming tool head head as taught by Clayton to further include at least two hair grooming tool heads including hairbrushes or lint brush, as taught by Edwards so that there are alternatives in grooming tools available that can be used to discretely house an object.
Response to Arguments
3.	Applicant's arguments filed 01 September 2022 have been fully considered but they are not persuasive. 
	The Applicant discusses that the Clayton reference is directed towards an electronically operated device, wherein the primary device is a flashlight. Clayton indicates that the device could be other devices such as a pocket toothbrush. The Applicant primarily argues that the Office Action’s conclusion, that a toothbrush was capable of brushing hair, is erroneous. The Applicant argues that one of ordinary skill in the art would not consider a toothbrush to be a device that is used for hair grooming. 
The Examiner respectfully disagrees. A hair brush is structurally very similar to a toothbrush, it is well known that both a hair brush and a toothbrush have bristles and a base/handle to which the bristles are attached. In response to applicant's argument that the brush of Clayton is a tooth brush and not a hair brush, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Also, MPEP 2141.01(a) section IV discusses analogous art in mechanical arts and specifically points to an example of a hair brush and toothbrush. Specifically, the MPEP states: 
“See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004). The patent application claimed a "hair brush" having a specific bristle configuration. The Board affirmed the examiner’s rejection of the claims as being obvious in view of prior art patents disclosing toothbrushes. Id. at 1323, 72 USPQ2d at 1210. The applicant disputed that the patent references constituted analogous art. On appeal, the court upheld the Board’s interpretation of the claim term "hair brush" to encompass any brush that may be used for any bodily hair, including facial hair. Id. at 1323-24, 72 USPQ2d at 1211. With this claim interpretation, the court applied the "field of endeavor test" for analogous art and determined that the references were within the field of applicant’s endeavor and hence was analogous art because toothbrushes are structurally similar to small brushes for hair, and a toothbrush could be used to brush facial hair. Id. at 1326, 72 USPQ2d at 1212.”

	For these reasons the Examiner maintains the rejection that Clayton discloses a grooming tool or hair brush tool that has at least one grooming tool head that is a brush capable of use as a hairbrush. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg